


Exhibit 10.8
CHENIERE ENERGY, INC.
2015 EMPLOYEE INDUCEMENT INCENTIVE PLAN
RESTRICTED STOCK GRANT


1.    Grant of Restricted Shares.   Cheniere Energy, Inc., a Delaware
corporation (the “Company”), hereby grants to _________ (“Participant”) all
rights, title and interest in the record and beneficial ownership of ___________
(__) shares (the “Restricted Shares”) of common stock, $0.003 par value per
share, of the Company (“Common Stock”), under the Company’s 2015 Employee
Inducement Incentive Plan (as amended or restated from time to time, the
“Plan”), subject to the conditions described in this grant of Restricted Stock
(the “Grant”) and the Plan. The Restricted Shares are granted, effective as of
the ___ day of ___, 201_ (the “Grant Date”). Unless otherwise defined in this
Grant, capitalized terms used herein shall have the meanings assigned to them in
the Plan. The grant of Restricted Shares under the Plan and this Grant is
intended to qualify as an inducement grant to a new employee under NYSE MKT
Company Guide Section 711(a).


2.    Effect of the Plan. The Restricted Shares granted to Participant are
subject to all of the provisions of the Plan and this Grant, together with all
of the rules and determinations from time to time issued by the Committees and
by the Board pursuant to the Plan; provided, however, that in the event of a
conflict between any provision of the Plan and this Grant document, the
provisions of this Grant document shall control but only to the extent such
conflict is permitted under the Plan. The Company hereby reserves the right to
amend, modify, restate, supplement or terminate the Plan without the consent of
Participant, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Participant
hereunder, and this Grant shall be subject, without further action by the
Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.


3.    Issuance and Transferability. The Restricted Shares may be evidenced in
such manner as the Company shall deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of the
Restricted Shares, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Shares and shall be



1



--------------------------------------------------------------------------------




held by the Company or by an escrow agent designated by the Company until the
forfeiture restrictions described in Paragraph 4 of this Grant expire and all
required withholding obligations as described in Paragraph 14 of this Grant and
the provisions of the Plan have been satisfied. The Restricted Shares are not
transferable except by will or the laws of descent and distribution or as
otherwise permitted under Section 14(f) of the Plan. No right or benefit
hereunder shall in any manner be subject to any debts, contracts, liabilities,
or torts of Participant or otherwise made subject to execution, attachment or
similar process except as provided in Section 14(f) of the Plan.
4.    Risk of Forfeiture. Except as otherwise provided herein, Participant
shall, without further action of any kind by the Company or Participant,
immediately forfeit all rights to any non-vested portion of the Restricted
Shares in the event of termination, resignation or removal from employment with
the Company. Restricted Shares that are forfeited shall be deemed to be
immediately transferred to the Company without any payment by the Company or
action by Participant, and the Company shall have the full and absolute right to
cancel any evidence of Participant’s ownership of such forfeited Restricted
Shares and to take any other action necessary to demonstrate the Participant no
longer owns such forfeited Restricted Shares. Following any such forfeiture,
Participant shall have no further rights with respect to the forfeited
Restricted Shares. Participant, by his or her acceptance of this Grant,
irrevocably grants to the Company a power of attorney to transfer Restricted
Shares that are forfeited to the Company and agrees to execute any documents
requested by the Company in connection with such forfeiture and transfer.


5.    Vesting. The Restricted Shares shall vest and (subject to the Company's
cash payment election rights set forth in Paragraph 6 hereof) the forfeiture
restrictions shall lapse during Participant’s Continuous Service in four equal
annual installments (at the rate of 25 percent per year) as follows: (i) 25
percent of the Restricted Shares will vest on the date that is one year from the
first day of the month containing the Grant Date (the “Initial Vesting Date”),
(ii) an additional 25 percent of the Restricted Shares will vest on the first
anniversary of the Initial Vesting Date, (iii) an additional 25 percent of the
Restricted Shares will vest on the second anniversary of the Initial Vesting
Date and (iv) the remaining portion of the Restricted Shares will vest on the
third anniversary of the Initial Vesting Date. Notwithstanding the foregoing,
(a) one half of each tranche of the Restricted Shares not then vested shall vest
in full immediately upon the occurrence, during Participant’s Continuous
Service, of a Change of Control and the remaining portion shall continue to vest
pursuant to the schedule set forth in the immediately preceding sentence,
provided that such remaining portion of the Restricted Shares not then vested
shall vest in full immediately upon



2



--------------------------------------------------------------------------------




termination of Participant’s Continuous Service by the Company without Cause or
a termination by Participant because of a “Constructive Termination,” provided,
in each case, termination occurs within one year after the Change of Control and
(b) any Restricted Shares not then vested shall vest in full immediately upon
the death or Disability of Participant while performing Continuous Service. For
purposes of this Grant, “Constructive Termination” shall mean that the Company
has either (a) reduced Participant’s base salary or (b) relocated Participant to
a new workplace that is more than 50 miles from such Participant’s regular
workplace without consent from the Participant (such reduction or relocation, a
“Termination Event”), Participant provides the Company written notice of
termination within 30 days of the Termination Event which identifies and
describes the applicable Termination Event (“Written Notice”), the Company does
not cure the Termination Event within 30 days of receipt of Written Notice (the
“Cure Period”) and Participant terminates Continuous Service within 30 days
after expiration of the Cure Period. Except as otherwise provided in the
foregoing, if Participant’s Continuous Service is terminated for any reason, any
Restricted Shares not then vested shall not vest (except as otherwise provided
herein) and shall be forfeited back to the Company.
    
6.    Ownership Rights; Cash Payment Election Rights. Subject to the
restrictions set forth in this Grant and the Plan, Participant is entitled to
all voting and ownership rights applicable to the Restricted Shares, including
the right to receive any cash dividends that may be paid on the Restricted
Shares. Notwithstanding the foregoing, (a) any cash dividends with respect to
unvested Restricted Shares shall be payable upon and subject to the vesting of
the underlying Restricted Shares (and Participant shall forfeit and not be paid
any such dividends in respect of Restricted Shares which are forfeited back to
the Company); (b) the Committee may direct that from the time of payment of any
dividend to the Company's shareholders generally until payment that dividends be
(i) held in cash, with or without interest accrual, or (ii) converted into
restricted stock units; (c) the dividends may be paid in the form of cash or
shares of Common Stock as determined by the Committee; and (d) the dividends are
intended to be exempt from Section 409A of the Internal Revenue Code and this
Grant shall be interpreted accordingly. Notwithstanding anything in this
Agreement to the contrary, at the time any vesting of Restricted Shares occurs
pursuant to this Grant, the Company, in its sole discretion, may cancel such
Restricted Shares on the applicable vesting date and pay to Participant, in
consideration of such cancelation, an amount per cancelled share equal to the
Fair Market Value (less applicable withholding) of such share on the applicable
vesting date (such payment to be made as soon practicable following the vesting
date).
    



3



--------------------------------------------------------------------------------




7.    Limitation on Rights. The Plan has been established voluntarily by the
Company, is discretionary in nature and may be modified, suspended or terminated
by the Company at any time, as provided in the Plan and this Grant.
Participant’s participation in the Plan does not create a right to futher
employment with the Company or any of its subsidiaries and does not interfer
with the ability of the Company or Participant’s employer to terminate
Participant’s employment relationship at any time with or without cause.
Participant’s participation in the Plan is voluntary. The future value of the
Restricted Shares is unknown and cannot be predicted with certainty. No claim or
entitlement to compensation or damages arises from forfeiture or termination of
the Restricted Shares or diminution in value of the Restricted Shares and
Participant irrevocably releases the Company and Participant’s employer from any
such claim that may arise. Except as otherwise provide in Paragraph 5 hereof, in
the event of Participant’s termination of employment with the Company or
Participant’s employer, Participant’s right to the Restricted Shares under the
Plan will terminate effective as of of (i) the date that Participant is no
longer employed or (ii) if earlier, the date the Participant gives or receives
notice for termination of employment.


8.    No Right to Future Grants. This Grant is voluntary and occasional and does
not create any contractual or other right to receive future Restricted Shares or
other Awards (as defined under the Plan) or benefits in lieu of this Grant even
if Restricted Shares or other Awards have been granted repeatedly in the past.
All decisions with respect to future grants of Restricted Shares or other
Awards, if any, will be at the sole discretion of the Company. The Restricted
Shares granted under the Plan are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company and
are outside the scope of Participant’s employment contract, if any.


9.    Extraordinary Item of Compensation. This Grant is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-term service awards, pension or retirement benefits or
similar payments. Moreover, insofar as Participant is an employee of the Company
or any Affiliate, Participant’s participation in the Plan and the rights
hereunder are not part of Participant’s employment or contract of employment
with the Company or any Affiliate. In the event the Participant is not an
employee of the Company, this Grant will not be interpreted to form an
employment contract or relationship with the Company; and furthermore, this
Grant will not be interpreted to form an employment contract with Participant’s
employer or any subsidiary or affiliate of the Company.





4



--------------------------------------------------------------------------------






10.    Reorganization of the Company. Subject to Section 13 of the Plan, the
existence of this Grant shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; any merger or consolidation of the Company; any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Restricted Shares or the rights thereof; the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
    
11    Recapitalization Events. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company as contemplated by the Plan (“Recapitalization Events”), adjustments
shall be made with respect to the Restricted Shares to the extent provided for
in the Plan and then for all purposes references herein to Common Stock or to
Restricted Shares shall mean and include all securities or other property (other
than cash) that holders of Common Stock of the Company are entitled to receive
in respect of Common Stock by reason of each successive Recapitalization Event,
which securities or other property (other than cash) shall be treated in the
same manner and shall be subject to the same restrictions as the underlying
Restricted Shares.
    
12.    Certain Restrictions. By accepting this Grant, Participant acknowledges
that he or she has received a copy of the Plan and agrees that Participant will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with
applicable securities law and other applicable laws, rules or regulations, or
with this document or the terms of the Plan.
    
13.    Amendment and Termination; Waiver. This Grant, together with the Plan,
constitutes the entire agreement by the Participant and the Company with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understandings between the Participant and the Company with respect to the
subject matter hereof, whether written or oral. Except as provided otherwise in
Paragraph 2, no amendment or termination of this Grant shall be made by the
Company at any time without the written consent of Participant. Any provision
for the benefit of the Company contained in this Grant may be waived



5



--------------------------------------------------------------------------------




in writing, either generally or in any particular instance, by the Company. A
waiver on one occasion shall not be deemed to be a waiver of the same or any
other breach on a future occasion.     


14.     Tax Reporting and Tax Payment Liability. Regardless of any action the
Company or Participant’s employer takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains Participant’s responsibility and the Company and/or
Participant’s employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant or
vesting of the Restricted Shares and the subsequent sale of shares of Common
Stock and (b) do not commit to structure the terms of the Grant or any aspect of
the Restricted Shares to reduce or eliminate Participant’s liability for
Tax-Related Items.


Prior to the each of the grant and vesting of the Restricted Shares, as
applicable, Participant shall pay or make adequate arrangements satisfactory to
the Company and/or Participant’s employer to satisfy all withholding and payment
on account obligations of the Company and/or Participant’s employer. In this
regard, Participant authorizes the Company and/or Participant’s employer to
withhold all applicable Tax-Related Items legally payable by Participant from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or Participant’s employer or from proceeds of the sale of shares of
Common Stock. Participant shall pay to the Company or Participant’s employer any
amount of Tax-Related Items that the Company or the Participant’s employer may
be required to withhold as a result of Participant’s participation in the Plan.


If the Company so requires as a condition of the Grant of the Restricted Shares,
Participant shall (i) enter into a joint election with his or her employer
section 431 of the Income Tax (Earnings and Pensions) Act 2003 in respect of the
Restricted Shares within 14 days after the Grant Date and (ii) appoint the
Company as his or her attorney to make any joint election and related
arrangements under this Paragraph 14. Upon the making of such election, the
Company and/or Participant’s employer shall have the right to take any action as
may be necessary to comply with related reporting obligations and withholding
obligations in respect of income tax and National Insurance Contributions which
may arise from the making of such election.





6



--------------------------------------------------------------------------------




If the Participant is also subject to US taxes, Participant agrees that (a) if
he or she makes a timely election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, with regard to the Restricted Shares, Participant will
so notify the Company in writing at the time Participant makes such election and
provide a copy thereof to the Company, so as to enable the Company to timely
comply with any applicable governmental reporting requirements and (b) the
Company shall have the right to take any action as may be necessary or
appropriate to satisfy any federal, state or local tax withholding obligations,
provided, however, that except as otherwise agreed in writing by the Participant
and the Company, if Participant is an Executive Officer or an individual subject
to Rule 16b-3 such tax withholding obligations will be effectuated by the
Company withholding a number of shares of Common Stock from the Grant having a
Fair Market Value equal to the amount of such tax withholding obligations (at
the minimum tax rate required by the Code). The Company’s obligation to deliver
Restricted Shares to Participant upon the vesting of such shares is subject to
the satisfaction of any and all applicable federal, state and local income and
employment tax withholding requirements.
    
15.    Assumption of Employer NIC Liability. By accepting this Grant, to the
extent allowable by applicable law, if the Company so requires, Participant
consents to and agrees to satisfy any liability the Company and/or any
subsidiary realizes with respect to Secondary Class 1 National Insurance
Contribution payments required to be paid by the Company and/or any subsidiary
in connection with the vesting of the Restricted Shares or subsequent sale of
the underlying Common Stock. Participant authorizes the Company or any
subsidiary to withhold any such Secondary Class 1 National Insurance
Contributions from the payroll or the sale of a sufficient number of shares of
Common Stock upon vesting of the Restricted Shares. In the alternative,
Participant agrees to make payment on demand for such contributions by cash or
check to the Company or any subsidiary that will remit such contributions to HM
Revenue & Customs. If additional consents and/or any elections are required to
accomplish the foregoing, Participant agrees to provide them promptly upon
request. If the foregoing is not allowed under applicable law, the Company may
rescind the grant of Restricted Shares.


16.     Authorization of Withholding, Deduction of Payment Within 30 Days.
Participant agrees and authorizes that any withholding, deduction or payment
indicated in Paragraph 14 or 15 above must occur within 30 days of the grant or
vesting of the Restricted Shares, as applicable. Participant acknowledges that
failure to withhold, deduct or pay income tax within the 30-day period may
result in an additional income tax charge arising.



7



--------------------------------------------------------------------------------






17.    Data Privacy Consent. Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this document by and among, as
applicable, Participant’s employer and the Company and any of its subsidiaries
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that the
Company and Participant’s employer hold certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Restricted Shares or any other entitlement
to shares of Common Stock awarded, canceled, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Participant understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Participant’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. Participant understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting the Company’s Vice President of Human Resources and
Administration. Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Participant may elect to deposit any
shares of Common Stock acquired upon vesting of the Restricted Shares.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Vice President of
Human Resources and Administration. Participant understands, however, that
refusing or withdrawing of consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant may
contact the Company’s Vice President of Human Resources and Administration.


18.    Severability. In the event that any provision of this Grant shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Grant, and the
Grant shall be construed and enforced as if the illegal, invalid, or



8



--------------------------------------------------------------------------------




unenforceable provision had never been included herein. Whenever required by the
context, pronouns and any variation thereof shall be deemed to refer to the
masculine, feminine, or neuter, and the singular shall include the plural and
vice versa. The captions and headings used in the Grant are inserted for
convenience and shall not be deemed a part of the Grant granted hereunder for
construction or interpretation.


19.    Crediting Par Value. In connection with the issuance of the Restricted
Shares pursuant to this Grant and as a result of the expectations of the Company
and Participant of Participant’s performance of future services for the Company
or an Affiliate, the Company will transfer from surplus to stated capital the
aggregate par value of the Restricted Shares.
    
20.    Governing Law. The Grant shall be construed in accordance with the laws
of the State of Delaware to the extent that federal law does not supersede and
preempt Delaware law.


21.    Counterparts. This Grant may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.


[Remainder of Page Blank - Signature Page Follows]



9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has executed the Grant as of the date first
above written.


                        
CHENIERE ENERGY, INC.
 
 
By:
 
 
 
 
Ann Raden
 
Vice President, Human Resources & Administration
 
 
 
 
 
 
 
 

I hereby accept the Grant subject to all of the terms and provisions hereof. I
acknowledge and agree that the Grant shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in the Grant (not through the act of issuing the Grant).


                
 
 
 
By:
 
 
 
 
Participant
 
 
 
 







[Signature Page to 2015 Employee Inducement Incentive Plan Restricted Stock
Grant]





10

